Abatement Order filed July 9, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00280-CR
                                  ____________

                     ORLANDO MARTINEZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CR-2251

                           ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal, Kenneth Florence.
On June 24, 2019, counsel filed a motion to withdraw as appellate counsel because
counsel has recently accepted employment with the Jefferson County District
Attorney’s Office. Accordingly, we enter the following order.

      We ORDER the judge of the 212th District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant. The judge shall see that a record of any
hearing is made, and shall order the trial clerk to forward a record of the hearing and
a supplemental clerk’s record containing any orders permitting counsel to withdraw
and appointing new counsel. Those records shall be filed with the clerk of this court
on or before August 1, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.



                                        PER CURIAM